UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 6, 2010 CALPINE CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-12079 77-0212977 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Texas Avenue, Suite 1000, Houston, Texas77002 (Addresses of principal executive offices and zip codes) Registrant’s telephone number, including area code:(713) 830-8775 Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) TABLE OF CONTENTS ITEM2.01—COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS ITEM9.01—FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT INDEX 1 ITEM2.01—COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On December6, 2010, Calpine Corporation (“Calpine”), through its wholly owned subsidiaries Calpine Development Holdings, Inc. and Riverside Energy Center, LLC, completed the previously-announced sale of 100% of its ownership interests in Blue Spruce Energy Center, LLC (“Blue Spruce”) and Rocky Mountain Energy Center, LLC (“Rocky Mountain”) to Public Service Company of Colorado, a wholly owned subsidiary of Xcel Energy Inc., for $739 million, plus an additional approximate $3 million in cash forworking capital adjustments at closing. The working capital adjustments are subject to verification within 90 days of closing. The transaction removed the restrictions on approximately $78 million in restricted cash at closing. Calpine used the sales proceeds received and the approximately $78 million in restricted cash to repay project debt of approximately $418 million, for general corporate purposes and to focus more resources on Calpine’s core markets. A copy of the press release announcing the completion of the sale is incorporated by reference herein and is being furnished as Exhibit99.1 hereto. ITEM9.01—FINANCIAL STATEMENTS AND EXHIBITS Exhibits ExhibitNo. Description Calpine Corporation Press Release dated December 6, 2010.* * Furnished herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALPINE CORPORATION By: /s/ ZAMIR RAUF Zamir Rauf Executive Vice President and Chief Financial Officer Date: December 6, 2010 3 Exhibits ExhibitNo. Description Calpine Corporation Press Release dated December 6, 2010.* * Furnished herewith. 4
